3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application/Response to Arguments
2.	Applicant’s response filed on April 29, 2022 has been entered. Claims 1-3, 5, 8-9, 11, 14, 16-17, 27, 44, and 45 are pending and under examination.
	The following objections and rejections have been withdrawn as moot in view of Applicant’s amendments to the claims: (1) the objection to claims 3 and 5; (2) the rejection of claims 1-3, 5, 8-9, 11, 14, 16-17, 27, 44, and 45 under 35 U.S.C. 112(a) (new matter); and (3) the rejection of claims 1-3, 5, 8-9, 11, 14, 16-17, 27, 44, and 45 under 35 U.S.C. 112(b). As well, in view of the amendments to independent claim 1, the claims, with the exception of claim 14, are now allowable because the closest references, de Laat et al. (WO 2012/005595 A2; cited previously) and Dekker et al. (WO 2010/036323 A1; cited previously), fail to teach or suggest generating the required multidimensional contact map.
	The objection to the specification concerning identification of trademarks/trade names has been maintained because not all such terms are properly identified. 
	Accordingly, Applicant’s argument that all of the objections and rejections made previously have been addressed by the amendments to the claims and specification (Remarks, pages 6-7) is persuasive with respect to the claim objections and rejections and unpersuasive with respect to the specification objection. 


Information Disclosure Statement
3.	The Information Disclosure Statement filed on May 25, 2022 has been considered.

Specification
4.	The specification is objected to because of improper use of trade names/marks used in commerce. In particular, the following trade names/trademarks are improperly identified: (1) TEXAS RED on page 8, and (2) TRITON on page 30. See MPEP 608.01(v) for guidance as to identification of trademarks/trade names. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	Claim 14 depends from claim 1 and states that the method further comprises “identifying the locations of the junctions relative to chromosomal location.” This is not further limiting because it is already required by the sequencing and contact map generation steps recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
6.	Claims 1-3, 5, 8-9, 11, 16-17, 27, 44, and 45 are allowed.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637